Citation Nr: 0534516	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran contends that he has developed PTSD as a result 
of military service.  He states that his primary stressor was 
the death of a close friend in the Republic of Vietnam 
shortly before his own deployment.  The veteran further notes 
that his base was attacked during the Tet offensive, and that 
he participated in dangerous convoys.  

A review of the medical records currently contained in the 
claims folder is negative for a diagnosis of PTSD, although 
rule out PTSD was noted on one occasion.  

However, at the September 2005 hearing, the veteran testified 
that he had applied for disability benefits from the Social 
Security Administration (SSA).  These records have not been 
obtained.  The Board finds that an attempt must be made to 
obtain these records and associate them with the claims 
folder.  

Furthermore, the veteran has indicated that he was examined 
by private treatment providers in conjunction with his 
application for SSA benefits.  An attempt to obtain these 
records should also be made.  

The Board notes that additional development may also be 
required, depending on what is revealed in the treatment 
records that are obtained.  

Therefore, in order to assist the veteran in the development 
of his claim and to provide him with due process, the Board 
finds that his claim must be REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
claimed PTSD.  This should include the 
names and addresses of all private 
providers.  After securing the necessary 
release, the RO should obtain any records 
that have not previously been obtained 
and associate them with the claims 
folder.  

2.  The RO should take appropriate steps 
to obtain any records from the Social 
Security Administration pertinent to the 
veteran's claim for benefits as well as 
any medical records relied upon 
concerning that claim.  

If, and only if, a diagnosis of PTSD or 
PTSD like symptoms is contained in these 
records, the RO should continue with the 
following development:

3.  The RO should take appropriate steps 
to contact the veteran to ask him to 
supply a list of the stressor incidents 
he believes resulted in the development 
of PTSD.  He should be asked to provide 
as much information as possible for each 
of these incidents, including the 
location, date, and name, rank, and unit 
of those who were involved.  After this 
information has been obtained, the RO 
should compile a stressor list containing 
all relevant information from this 
statement and all previous statements, 
forward it to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), and request that they attempt 
to verify the occurrence of these 
incidents.  

After the completion of development 
requested in steps 1, 2, and 3, the RO 
should continue with the following 
development: 

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
presence and likely etiology of the 
claimed PTSD.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The RO should forward 
the information concerning the verified 
death of J. E. Gibson prior to the own 
veteran's deployment in Vietnam.  In 
addition, information regarding any other 
stressor that is verified by USASCRUR 
should be provided to the examiner.  The 
examiner should then attempt to express 
the following opinion(s): 1) Does the 
veteran have a current diagnosis of an 
acquired psychiatric disability?  If so, 
please state this diagnosis.  2) If the 
veteran is determined to have a diagnosis 
of PTSD, is it as likely as not that his 
PTSD was incurred as a result of the 
death of J. E. Gibson or one of the other 
verified stressors provided by the RO?  
3) If the veteran is determined to have a 
diagnosis of a psychiatric disability 
other than PTSD, is it as likely as not 
that this disability was incurred as a 
result of the veteran's active service?  
The reasons and bases for all opinions 
should be provided in full.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


